Case 1:19-cv-25282-RNS Document 94 Entered on FLSD Docket 08/03/2020 Page 1 of 3



                           United States District Court
                                      for the
                            Southern District of Florida
  Jose Puerto and others, Plaintiffs,   )
                                        )
  v.                                    )
                                           Civil Action No. 19-25282-Civ-Scola
                                        )
  Benedicto Moreno and Rinconcito       )
  Superlatino 4, LLC, Defendants.       )
                                 Omnibus Order
         This matter is before the Court on both the Plaintiffs’ motion for final
  default judgment against the Defendants because of their failure to timely
  respond to the complaint (Pls.’ Mot., ECF No. 83) as well as the Defendants’
  motion for leave to file a belated answer (Defs.’ Mot., ECF No. 87). Having
  considered the record, the motions, the parties’ respective responses to the
  motions, and the relevant legal authorities, the Court denies the Plaintiffs’
  motion for final default judgment (ECF No. 83) and grants the Defendants’
  motion to file a belated answer (ECF No. 87). In light of the arguments made in
  the motions, which are essentially mirror images of one another, coupled with
  the parties’ responses and the relief detailed below, the Court finds that the
  motions are ripe for disposition and reply briefing is unwarranted.
         On July 7, 2020, the Plaintiffs filed their second amended complaint and
  the Defendants were required to respond by July 21, 2020. After July 21st
  came and went without any response, the Plaintiffs filed a motion for default
  judgment against the Defendants on July 24, 2020. (ECF No. 83.) Apparently,
  the motion for default judgment reminded the Defendants that they had failed
  to timely respond to the second amended complaint. Hours after the motion for
  default judgment was filed, the Defendants filed their belated answer and a
  motion for leave to file their answer nunc pro tunc. (ECF Nos. 86-87.) Faced
  with these two essentially cross motions arising from the belated answer, the
  Court ordered the parties to respond to one another’s motions and the matter
  is now ripe. The Court will address the Defendants’ motion first.
         The Defendants argue that they failed to respond timely “due to clerical
  and administrative error and excusable neglect . . . .” (ECF No. 87.) The
  Plaintiffs oppose the Defendants’ motion for two reasons. First, they argue that
  the motion is not properly before the Court because the Defendants filed the
  motion only six hours after sending a conferral email and without awaiting the
  Plaintiffs’ response. Although the Defendants were not forthcoming about the
  circumstances of their purported “conferral,” the Plaintiffs have now briefed
Case 1:19-cv-25282-RNS Document 94 Entered on FLSD Docket 08/03/2020 Page 2 of 3



  their opposition to the motion and the Court has thus been apprised of the
  parties’ positions. Moreover, the Defendants – owing wholly to their own failure
  – were in such a position that waiting longer for the Plaintiffs’ position would
  have exacerbated the delay. At this point, denying the motion with leave to
  renew it, when the Court has already been apprised of both parties’ positions,
  would needlessly waste time and exacerbate any purported prejudice suffered
  by the Plaintiffs. Additionally, the Court notes that the Plaintiffs’ motion for
  default judgment contains no pre-filing conferral certification at all.
         The Plaintiffs’ second argument in opposition to the motion to file a late
  answer is that the Defendants failed to show “good cause” for their motion
  because a clerical error is not “excusable neglect.” (ECF No. 89 at 3.)
  Determining excusable neglect is an equitable determination, considering “all
  relevant circumstances surrounding the party’s omission.” Pioneer Inv. Servs.
  Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). The Plaintiffs
  readily point out that on May 8, 2020, this Court denied their motion to
  reconsider an earlier order dismissing Defendant Rinconcito Superlatino 4,
  LLC, without prejudice, because of the Plaintiff’s failure to timely file either a
  notice of joint liability or a motion for default judgment. (Order, ECF No. 37.)
  The Court will not repeat all the bases for its May 8, 2020 Order. However,
  given its relationship to the motions at hand and the Plaintiffs’ invocation of
  that Order, the Court will briefly explain why the reasoning behind that Order
  supports granting leave to file a belated answer.
         First, the May 8, 2020 Order dismissed one Defendant without prejudice,
  thus allowing for the Plaintiffs to refile a complaint against that Defendant. The
  Plaintiffs have since refiled a complaint against that Defendant, which is now
  before the Court. By contrast, the Plaintiffs’ motion for default judgment at bar
  seeks a final adjudication of liability against both Defendants. The Eleventh
  Circuit has explained that "defaults are seen with disfavor because of the
  strong policy of determining cases on their merits." Fla. Physician's Ins. Co. Inc.
  v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993). A default would be particularly
  unfavorable in this case where both parties have filed motions for summary
  judgment, which may bring this case to a resolution on the merits. The Court
  wishes to make clear at this time that it passes no judgment whatsoever on the
  merits of the parties’ respective motions for summary judgment. Second, the
  prior Order was entered after the Plaintiffs were expressly warned that their
  failure to file the proper papers would result in dismissal and after the
  Plaintiffs were granted an extension of time. The Plaintiffs nevertheless waited
  over three weeks to attempt to make the required filings. By contrast, the
  Defendants here waited only three days after the deadline to answer the
  complaint. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507
Case 1:19-cv-25282-RNS Document 94 Entered on FLSD Docket 08/03/2020 Page 3 of 3



  U.S. 380, 395 (1993) (explaining that relevant circumstances of excusable
  neglect include prejudice, the length of the delay, and its potential impact on
  judicial proceedings).
         Although a final default judgment is too severe of a sanction for filing an
  answer three days late, the Court is persuaded by the Plaintiffs’ argument that
  they would be prejudiced by the late answer. Partly because of the unusual
  sequence of deadlines in this case resulting from the Plaintiff’s own failures as
  described in the May 8, 2020 Order, the late answer was filed after the
  Plaintiffs had already responded to the Defendants’ motion for summary
  judgment. The Court agrees that the Plaintiffs would be prejudiced by the late
  answer because the arguments in their response to the motion for summary
  judgment repeatedly, and substantively, demonstrate their reliance on the
  Defendants not having filed an answer. (ECF No. 80 at 2, 3, 12.)
         The Court is faced with prejudice that should not befall the Plaintiffs
  because of the Defendants’ untimeliness and a too-drastic request for default.
  Under these circumstances, the Court finds that the Defendants’ answer (ECF
  No. 86) should be accepted as timely filed nunc pro tunc. However, to remedy
  the Plaintiffs’ prejudice, the Court authorizes the Plaintiffs to amend their
  response to the motion for summary judgment. The original deadlines to file an
  answer and to respond to the Defendants’ motion for summary judgment were
  July 21, 2020 and July 24, 2020, respectively. Thus, had the Defendants
  timely filed their answer, the Plaintiffs would have had three days to
  incorporate the answer into their response to the motion. The Court will permit
  the Plaintiffs to file an amended response to the motion for summary judgment
  on or before August 7, 2020. The amended response shall comply with all
  applicable rules, including page limitations. The Court thus grants the
  Defendants’ motion for leave to file a late answer (ECF No. 87) and treats the
  answer at ECF No. 86 as timely filed. The Court denies the Plaintiff’s motion
  for default judgment (ECF No. 83).
         The Court regretfully takes this opportunity to note that considerable
  resources – borne both by the parties and the Court – have been expended on
  counsel’s failures to adhere to deadlines. The attorneys for the parties are
  instructed to review the deadlines in this case and warned that future failures
  to comply with the Court’s orders will be met with appropriate sanctions,
  including dismissal with prejudice or default.
        Done and ordered at Miami, Florida on August 3, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
